DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) (i.e. US Prov’l Appl’n 62/087,517, filed 12/4/14) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows: except for TCPT, TCDPN, and TCDPA, the claimed ligands are not sufficiently supported in the ‘517 application to satisfy the requirements of 35 U.S.C. 112(a)/1st par. (save for the best mode requirement, which is not a prerequisite to awarding/applying the priority benefit claim), as they are absent therefrom.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  As such, the effective filing date for the claimed ligands (other than those listed above) is 12/4/15, i.e. the filing date of PCT/IB2015/059383 (see applicant’s 12/22/20 ADS).

Terminal Disclaimer (“TD”) and Response to Arguments
The 9/27/22 TD disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,322,402 (“’402”) has been reviewed and is accepted.  The TD has been recorded and is sufficient to obviate the non-statutory, obviousness-type double patenting (ODP) rejections over ‘402; said rejections are withdrawn.
Applicant's 9/23/22 arguments vis-à-vis the ODP rejections over US 10,870,101, simply stating that the rejections were addressed by the 9/23/22 claim amendments incorporating (portions of) claim 12 -which was not so rejected- into claim 1, have been fully considered and are persuasive in view of said amendments.  These rejections are withdrawn.
Applicant's 9/23/22 arguments vis-à-vis prior art rejections employing the 2010 Moellmer et al. article as the primary reference therefor, simply stating that the rejections were addressed by the 9/23/22 claim amendments, which incorporated claim 12’s limitations -minus (Moellmer’s) 3,3’5,5’-azobenzenetetracarboxylic acid (aka (E)-5,5’-(diazene-1,2-diyl)diisophthalic acid)- into claim 1, have been fully considered and are persuasive in view of said amendments.  Said rejections are withdrawn.
Applicant's 9/23/22 arguments vis-à-vis rejections under 35 U.S.C. 102(a)(2) employing Ornstein et al., US 2016/0340181 (published 11/24/16; PCT filed 6/9/15; US Prov’l Appl’n filed 6/10/14) (“Ornstein”) as the primary reference therefor, simply stating that the rejections were addressed by the 9/23/22 claim amendments (see §5, above, vis-à-vis Ornstein), have been fully considered but are moot in view of the newly-laid rejections appearing below, necessitated by said amendments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the 2008 Wang et al. Chem. Mater. Article (“Wang”).  Regarding claims 1-3 and 15-19, Wang discloses a method of removing CH4 from a fluid, comprising contacting the soc-MOF PCN-11 (BET surface area: 1,931 m2/g; pore vol.: 0.91 cm3/g), which comprises trans-stilbene-3,3’,5,5’-tetracarboxylic acid (aka (E)-5,5’-(ethene-1,2-diyl)diisophthalic acid as claimed) with the fluid, and sorbing, storing, and desorbing the CH4 from the fluid at T and P values such as 200K (-73oC) or 298K (25oC) and ≤60 bar.  See Wang at, e.g., §§2.4, 2.6, 2.9, 3.2 (“The cuboctahedral cage consists of 6 ligands and 12 paddlewheel SBUs, with the 6 square faces occupied by the 6 ligands…”; emphasis Examiner’s), 3.3, 3.4.1, and 4; Figs. 1 and 6; Scheme 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In considering the obviousness rejections below, the applicant should note that the person having ordinary skill in the art at the time of the effective filing date of the claimed invention has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in the application reasonably reflect this level of skill.
Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wang.  Regarding claim 14, Wang teaches that the U.S. Dept. of Energy (DOE) “has set storage targets for… methane…  The target for methane storage is 180 cm3 (STP) /cm3 (35 bar, 298K), which represents the energy density of adsorbed natural gas comparable to that of compressed natural gas used in current practice.”  See Wang at, e.g., §1.  Wang further teaches that its PCN-11 soc-MOF “exhibits an excess methane uptake of 171 cm3 (STP)/cm3 at 298K and 35 bar, approaching the DOE target of 180 v(STP)/v for methane storage at ambient temperatures.  Thus, PCN-11 represents one of the few materials that are applicable to both hydrogen and methane storage applications.”  See id. at, e.g., §4; Fig. 6.  In view of the foregoing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ natural gas as Wang’s CH4-comprising fluid, given Wang’s statement of the effectiveness of its PCN-11 in sorbing CH4 from mixed gases (to an extent approaching the DOE’s target), to thereby address the problem that “the lack of effective, economic, and safe on-board gas storage methods [as] one of the major technical barriers preventing hydrogen or methane from competing with conventional fuels.”  See id. at, e.g., §1; MPEP 2143 I.(G).

Claims 1-9 and 13-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Ornstein et al., US 2016/0340181 (published 11/24/16; PCT filed 6/9/15; US Prov’l Appl’n filed 6/10/14) (“Ornstein”) as illustrated by the 2017 Yuan et al. Joule article (“Yuan”)1, in view of Wang.  Regarding claim 1, Ornstein teaches a method comprising contacting PCN-250(Fe3) with a CH4-comprising fluid, thereby sorbing CH4 with the PCN-250(Fe3).  See Ornstein at, e.g., par. 107, 126-130, and 135-140; Fig. 3.  While Ornstein does not teach that its PCN-250(Fe3) has a square octahedral (“soc”) topology, Yuan so states.  See Yuan at, e.g., p. 807 (“Results and Discussion” 1st par.).  Ornstein’s PCN-250(Fe3) comprises one or more trimers of trivalent Fe (i.e. as Fe-carboxylate octahedra of formula [Fe3O(CO2)6]) and the rectangular planar tetracarboxylate ligand L22 (i.e. 3,3’,5,5’-azobenzenetetracarboxylate, aka (E)-5,5’-(diazene-1,2-diyl)diisophthalic acid as in claim 12).  See Ornstein at, e.g., par. 135-138; Yuan at, e.g., p. 807 (“Results and Discussion” 1st par.) and Fig. 1 (esp. 1A-1B).  Ornstein importantly states that its L22 ligand was synthesized as detailed in Wang.  See id. at par. 136 and 138.  While Ornstein’s PCN-250(Fe3) does not comprise a ligand as claimed, this limitation is taught by Wang.
Wang teaches that the enduring porosity after thermal activation of its Cu-based MOF, comprising (Ornstein’s) L22 ligands, is eclipsed by an otherwise-identical MOF that instead employs trans-stilbene-3,3’,5,5’-tetracarboxylic acid (aka (E)-5,5’-(ethene-1,2-diyl)diisophthalic acid) ligands.  See Wang at, e.g., §4.  Wang also teaches that its latter MOF also exhibits very favorable CH4 sorption performance, approaching DOE target levels as detailed above.  See id. at, e.g., §§1 & 4.  In view of the foregoing, as well as the close structural similarity between both the former (i.e. Ornstein’s L22) and latter ligands (only differing by a diazene bridge in the former versus an ethylene bridge in the latter), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ornstein’s overall methodology by replacing its L22 ligands with (E)-5,5’-(ethene-1,2-diyl)diisophthalic acid) ligands as taught by Wang, to thereby achieve Wang’s taught advantages of enhanced enduring porosity after thermal activation (i.e. increased thermal durability) and high CH4 uptake.  MPEP 2143 I.(B)&(G).
Regarding claims 2-3, Ornstein’s PCN-250(Fe3) has a BET surface area of >800 m2/g (i.e. ≥ 1,020 m2/g)2 and an avg. pore V of 0.61 cm3/g.  See Ornstein at, e.g., par. 38, 48, and 55.  Given the high degree of structural similarity between Ornstein’s L22 and Wang’s (E)-5,5’-(ethene-1,2-diyl)diisophthalic acid ligands, BET and avg. pore V values within the claimed ranges would reasonably be expected on replacing the former with the latter.  MPEP 2144.09 I.
Regarding claims 4-9, Ornstein’s PCN-250(Fe3) comprises one or more trimers of trivalent Fe (i.e. as Fe-carboxylate octahedra of formula [Fe3O(CO2)6]) and the rectangular planar tetracarboxylate ligand L22 (i.e. 3,3’,5,5’-azobenzenetetracarboxylate, aka (E)-5,5’-(diazene-1,2-diyl)diisophthalic acid as in claim 12).  See Ornstein at, e.g., par. 135-138; Yuan at, e.g., p. 807 (“Results and Discussion” 1st par.) and Fig. 1 (esp. 1A-1B).  Again, the replacement of Ornstein’s L22 ligands with (E)-5,5’-(ethene-1,2-diyl)diisophthalic acid would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as detailed above vis-à-vis claim 1.
Regarding claim 13, Ornstein teaches that higher hydrocarbons (n-decane being specifically disclosed) in its CH4-comprising fluid are also contained within its CH4-sorbed PCN-250(Fe3); these higher hydrocarbons are considered to be guest molecules as claimed.  See Ornstein at, e.g., par. 24 and 139.
Regarding claim 14, Ornstein’s method is employed with CH4-comprising fluids such as natural gas.  See id. at, e.g., par. 22 and 112.
Regarding claims 15-17, Ornstein employs ~260-323 K (or “normal”/“room” T, i.e. ~273 K) and ~30-65 bar (65 bar being specifically employed) conditions for sorbing CH4.  See id. at, e.g., par. 8, 22, 78 129, and 139; Fig. 3.
Regarding claims 18-19, Ornstein desorbs its CH4.  See id. at, e.g., par. 24 and 79-81.  As to claim 19, since no T value is given, ambient/room T is reasonably presumed.  MPEP 2112 (regarding implicit disclosures).  This is especially so since such T is employed for the sorption, and desorption (i.e. at 2-5 bar) is conducted at significantly lower P than the ~30-65 bar sorption.

Claim Objection/Potentially Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding claim 20, the most pertinent prior art of record appears to be Zhou et al., US 2015/0152123 (published 6/4/15; filed 11/26/14; US Prov’l Appl’n filed 11/26/13) (“Zhou”) in view of Wang.  Zhou teaches a method of removing CH4 from a fluid by contacting the fluid with the MOF PCN-250(Al), which comprises Al and (E)-5,5’-(diazene-1,2-diyl)diisophthalic acid ligands (the replacement of which with (E)-5,5’-(ethene-1,2-diyl)diisophthalic acid being prima facie obvious as detailed above).  See Zhou at, e.g., par. 205-206, 210-212, and 215; Fig. 7.  Notwithstanding the foregoing, Zhou does not state that its PCN-250(Al) has a square-octahedral (soc) topology as the claim requires.

Conclusion
In view of the finality of this Office Action, see below, should applicant desire to engage in after-final practice, applicant's attention is directed to the existence of the After-Final Consideration Pilot (“AFCP”) 2.0 program, which "allows additional flexibility for applicants and examiners to work together and provides even greater opportunity for communication…”  See http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 for AFCP 2.0 information and requirements.  The AFCP 2.0 program is currently set to run through 9/30/2023.
Applicant's amendment necessitated the/any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from Examiner should be directed to DANIEL BERNS whose telephone number is (469)295-9161.  Examiner can normally be reached on M-F 8:30-5:00 (Central).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL BERNS/ October 7, 2022
Primary Examiner
Art Unit 1736




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since Yuan is merely cited to illustrate certain truisms/properties of Ornstein’s PCN-250 despite Ornstein’s silence thereon, it matters not whether Yuan qualifies as prior art.  MPEP 2124.
        2 Note: Ornstein’s “mg2/g” surface area units is a misspelling of “m2/g”; mg is a unit of mass, not measurement.